Citation Nr: 1143457	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  07-13 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as secondary to service-connected disabilities.


REPRESENTATION

The Veteran represented by: Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to March 1985. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by a Department of Veterans Affairs (VA) Regional Office (RO), which, among other things, denied service connection for a psychiatric disorder secondary to service-connected disabilities. 

In November 2007, the Veteran testified at a videoconference hearing before the undersigned acting Veterans Law Judge of the Board.  Thereafter, in November 2008, the Board remanded the issue on appeal for an additional medical examination and opinion. 

In an August 2010 decision, the Board denied service connection for a psychiatric disorder secondary to service-connected disabilities.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In an Order dated in July 2011, the Court partially vacated the Board's decision to the extent it had denied the claim for service connection for a psychiatric disorder secondary to service-connected disabilities.  The Court remanded this claim to the Board for compliance with the instructions in the joint motion.  To comply with these instructions, the Board is remanding this claim to the RO. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).







REMAND

The Veteran claims that her psychiatric disorder is due to her service-connected disabilities, primarily her bilateral varicose veins.  She was provided a VA examination in March 2009 in connection with her claim.  The VA examiner concluded that the Veteran's major depression was not caused by her service connected bilateral varicose veins or fibrocystic mastitis.  See 38 C.F.R. § 3.310 (2011).

While the VA examiner addressed causation, she failed to address whether the Veteran's service connected disabilities aggravated her psychiatric disorder.  This oversight is significant since secondary service connection may also be established for a disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R.         § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As such, the VA failed to provide an examination with an adequate opinion as to whether her psychiatric disorder is proximately due to, the result of, or aggravated by her service-connected disabilities.  38 C.F.R. § 3.310(a) and (b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the VA examiner that evaluated the Veteran in March 2009 for an addendum to that examination report.  (If, for whatever reason, this VA examiner is unavailable to provide this further comment, then have someone else who is equally qualified make the necessary determinations.  In the event of this latter situation, the Veteran may need to be reexamined). 

The examiner, whoever designated, is requested to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's service-connected disabilities has aggravated (meaning chronically worsened) her psychiatric disorder.  [Note:  this VA examiner's previous comments concerning any potential relationship between these conditions only addressed whether the service-connected disabilities "caused" the psychiatric disorder, but not whether there has been "aggravation," which is another ground for granting service connection on a secondary basis].

And to facilitate providing this additional comment, it is imperative that the designated examiner review the claims file (or, in the case of the prior examiner, refamiliarize herself with the pertinent evidence in the claims file) for the relevant medical and other history.  This review includes considering this remand and the Board's prior remand.

The term "as likely as not", i.e., at least 50 percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  So merely stating this will not suffice. 

2.  Upon completion of this additional development, readjudicate the claim in light of this additional evidence.  If the claim is not granted to the Veteran's satisfaction, send her and her attorney a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Douglas E. Massey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


